DETAILED ACTION
	Claims 62-79 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III and the species: SEQ ID NO: 37, 2’-o-methyl 3’phophorothioate (MS), in the reply filed on 8/1/2022 is acknowledged.  The traversal is on the ground(s) that since all of the groups encompass electroporating a cell in a solution containing 2%-4% glycerol, a search of all of the groups would overlap and there would be no search burden to examine all of the groups at the same time.  This is not found persuasive because, as indicated in the restriction requirement, this application is the national stage of an international patent application; therefore, PCT unity of invention rules apply and the technical feature linking the inventions, electroporating a cell in a solution containing 2%-4% glycerol (as acknowledged by Applicant) does not make a contribution over the prior art as previously indicates and ad evidenced by the prior art cited in the rejection(s) below.  Furthermore, unity of invention does not take into consideration search burden.  Therefore, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 62-64, 66-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/2022.
Claims 65, 72-79 are examined herein.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The drawings are OBJECTED to because they are not in compliance with the sequence rules.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 65, 72-76 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claims are all dependent on claim 77.  Accordingly, the instant claims do not “contain a reference to a claim previously set forth” as required, where “previously set forth” means a lower numbered claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution, the claims will be examined as if they properly contained a reference to a claim previously set forth.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/511,115, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The examined claims all require electroporation of a cell in a solution of 2%-4% glycerol (see claim 77).  Application No. 62/511,115 was thoroughly searched, including performing an electronic text search, but support for electroporation of a cell in a solution of 2%-4% glycerol could not be found.  
Therefore, the effective filing date of examined claims is May 25, 2018, the date that this application was filed as PCT/US18/34618.
Should Applicant traverse, they are asked to identify the specific location (such as by page and line number) where support for the examined claims can be found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 72-79 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/115268 (hereafter “Boitano”) in view of WO 2017/173092 (hereafter “Chen”)
Boitano teaches a method comprising electroporating a cell with a RNP complex comprising a Cas protein and a modified synthetic nucleic acid having a sequence that is SEQ ID NO: 255 (which is identical to SEQ ID NO: 37, see sequence alignment below) in a solution comprising glycerol (e.g., see claims 1, 4 125, 185, 205; page 368, line 24 through page 369, line 3; etc.). Boitano teaches that the modification can be at the terminal nucleotides of the nucleic acid molecule, and that the modification can be 2’-O-methyl phosphorothioate (MS) (e.g., see page 70, lines 11-24 (70:11-24)).  Boitano teaches that the cell can be hematopoietic stem and progenitor cells (HSPCs) (e.g., see page 1:19-22, page 10:20-23, 31:15-20, claims 82-84, 131; etc.).  Boitano also teaches that the indel frequency is at least 95% (e.g., see page 373:10-13, claims 215-218).  Regarding the amount of glycerol used in electroporation, although Boitano does not explicitly state the specific amount of glycerol used, Boitano teaches preparing sgRNA/Cas9 complexes were prepared by mixing sgRNA (in 1.25 ul) with Cas9 protein (in 3 ul, which comprises 5% glycerol), which would make 4.25ul of sgRNA/Cas9 complex solution comprising 3.33% glycerol. The sgRNA/Cas9 complex (4.25 ul) was then mixed with 10.5 ul of cells, making a 14.75ul complex/cell solution that is ~0.9%-1.0% glycerol, and then electroporated (see page 355:1-15).  Although Boitano does not explicitly teach that the glycerol is synthetic glycerol or naturally occurring glycerol (as required by claim 65), it is noted that the glycerol would necessarily be either naturally occurring or synthetic.
Boitano does not teach that the electroporation was performed in a solution comprising 2%-4% glycerol.
Chen teaches a method protocol for introducing a RNP complex comprising a CRISPR/Cas-gRNA complex into mammalian zygote cells using electroporation (e.g. see claim 1).  Chen teaches that 10ul solution comprising mammalian embryos is transferred to 10ul of Cas9 RNP mixture comprising 10% glycerol and the entire 20ul mixture (final glycerol concentration 5%) is loaded into an electroporation cuvette and electroporated (see paragraph [0213]).
Since Boitano teaches electroporation of sgRNA/Cas RNP complex into mammalian cells in a mixture comprising ~1% glycerol, and further considering that Chen teaches electroporation of sgRNA/Cas RNP complex into mammalian embryo cell mixture comprising 5% glycerol, it would have been prima facie obvious to one of ordinary skill in the art prior to the day that this invention was filed to modify the method taught by Boitano and electroporate the sgRNA/Cas RNP complex into mammalian cells in a mixture comprising 2%-4% glycerol, with a reasonable expectation of success.  Although Boitano does not teach electroporating the cell/RNP mixture having 2%-4% glycerol, since Boitano teaches the successful electroporation of mammalian cells in a ~1% glycerol solution and considering that Chen teaches successful electroporation of mammalian embryo cells in 5% glycerol, it would have been prima facie obvious to one of ordinary skill in the art to perform routine optimization of the workable glycerol concentration.
As noted in In re Aller, 105 USPQ 233 at 235,
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

There would have been a reasonable expectation of success for using concentrations between 1% and 5% glycerol, including 2%-4% glycerol based on the positive results demonstrated by Boitano (electroporation at ~1% glycerol) and Chen (electroporation at 5% glycerol).
The combination of prior art cited above in the rejection under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
  
In this case, at least rationale (E) “Obvious to try” applies, as there are a finite number of possible glycerol concentrations between ~1% and 5% glycerol that can be tried, and there would have been a reasonable expectation for all concentrations between 1% and 5%, based on the positive results demonstrated by the prior art.
Furthermore, regarding claims 74-76, it is noted that these claims do not explicitly change the method steps and only add functional results that occur when the method is performed.  Accordingly, modifying the method of Boitano to use 2%-4% glycerol solution would necessarily result in increased on-target indel frequency compared to a solution that does not comprise glycerol, including increased at least 50% or more, and result in an indel frequency that is at least 95% or more, as required by claims 74-76. 

SEQUENCE ALIGNMENT INFORMATION

DE   Human BCL11A enhancer sgRNA targeting RNA domain, SEQ ID 255.
XX
KW   B-cell lymphoma; B-cell lymphoma leukemia protein 11A; BCL11A gene;
KW   CRISPR-cas9 system; beta thalassemia; cell engineerion; chromosome-2;
KW   enhancer; genetic-disease-gen.; genome editing; hematological-gen.;
KW   hemoglobinopathy; leukemia 11A; ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017115268-A1.
XX
CC PD   06-JUL-2017.
XX
CC PF   26-DEC-2016; 2016WO-IB058007.
XX
PR   28-DEC-2015; 2015US-0271968P.
PR   08-JUN-2016; 2016US-0347484P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (INTE-) INTELLIA THERAPEUTICS INC.
XX
CC PI   Boitano AE,  Cooke M,  Klickstein LB,  Lescarbeau R,  Mickanin CS;
CC PI   Mulumba K,  Police SR,  Snead J,  Stevenson SC,  Stewart M,  Yang Y;
XX
DR   WPI; 2017-46216J/51.
XX
CC PT   New guide RNA molecule comprising trans-activating clustered regularly 
CC PT   interspaced short palindromic repeats RNA and crRNA used in 
CC PT   pharmaceutical composition for treating disease, preferably 
CC PT   hemoglobinopathy e.g. beta-thalassemia.
XX
CC PS   Claim 4; SEQ ID NO 255; 540pp; English.
XX
CC   The present invention relates to a novel guide RNA molecule, useful in a 
CC   pharmaceutical composition for treating disease, preferably 
CC   hemoglobinopathy such as beta-thalassemia in a mammal. The guide RNA 
CC   molecule comprises a trans-activating clustered regularly interspaced 
CC   short palindromic repeats (CRISPR) RNA (tracrRNA) and a crRNA, where the 
CC   crRNA comprises a targeting domain that is complementary with a target 
CC   sequence of a B-cell lymphoma/leukemia 11A (BCL11A gene), a BCL11a 
CC   enhancer, or a hereditary persistence of fetal hemoglobin (HPFH) region. 
CC   Also described are: (1) a composition comprising (a) one or more gRNA 
CC   molecules and a CRISPR associated protein 9 (Cas9) molecule, (b) one or 
CC   more gRNA molecules and nucleic acid encoding a Cas9 molecule, (c) 
CC   nucleic acid encoding one or more gRNA molecules and a Cas9 molecule, (d)
CC   nucleic acid encoding one or more gRNA molecules and nucleic acid 
CC   encoding a Cas9 molecule or (e) any of (a)-(d) and a template nucleic 
CC   acid or (f) any of (a)-(d) and nucleic acid comprising sequence encoding 
CC   a template nucleic acid; (2) nucleic acid sequence that encodes one or 
CC   more gRNA molecules; (3) a vector comprising the nucleic acid; (4) a 
CC   method for altering a cell at or near a target sequence within the cell; 
CC   (5) a cell altered by the method or obtainable by the method; (6) a cell 
CC   comprising a first gRNA molecule or a composition, a nucleic acid or a 
CC   vector; (7) a cell comprising an insertion-deletion (indel) at or near a 
CC   genomic DNA sequence complementary to the targeting domain of the first 
CC   gRNA molecule; (8) a population of cells comprising the cell; (9) a 
CC   composition comprising a cell or the population of cells; (10) a method 
CC   for preparing a cell; and (11) a cell obtained by the previous method. 
CC   The present sequence represents a human BCL11A enhancer sgRNA targeting 
CC   RNA domain, used in the method for producing the composition of the 
CC   invention.
XX
SQ   Sequence 20 BP; 8 A; 7 C; 1 G; 0 T; 4 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 57;  Length 20;
  

Qy          1 ACTCTTAGACATAACACACC 20
              ||:|::|||||:||||||||
Db          1 ACUCUUAGACAUAACACACC 20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635